DETAILED ACTION
	The Response filed 18 January 2022 has been entered.  Claims 1-20 are pending, with claims 16-20 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive for the following reason in view of the newly cited prior art reference – Perrot (US 4,351,731).
The applicant argues on pgs. 8-21 of the Response that the prior art lacks an intermediate flow channel/portion linking the first and second conductivity measurement flow channels/portions while being configured to maintain a constant content concentration of a fluid in the fluid flow between the measurement flow channels/portions.  However, Perrot teaches in Fig. 1 a medicament delivery system (comprising the combination of the two conductivity measurement devices 18, 19 on the supply line of dialysate from sources 16, 5), comprising: first and second conductivity measurement flow channels/portions (with respective conductivity measurement portions 18, 19 thereon, wherein either of the portions could alternatively extend to include the buffer/pan 2 thereon); an intermediate portion (comprising any portion(s) of the flow channel(s) connecting the first and second conductivity measurement devices 18, 19, which could alternatively include the buffer/pan 2 thereon) linking the first and second adjacent conductivity measurement flow channels/portions; the intermediate portion being configured to maintain a constant content concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions (because the second conductivity measurement device 19 is for ensuring the content concentration of the fluid hasn’t change from the first conductivity measurement device 18, as disclosed in col. 4, lines 60-67).
Perrot is used to modify Sullivan (US 8,525,533) in the prior art rejections below for its teaching of the series of conductivity measurement devices 18, 19 to ensure the proper concentration of dialysate for safety (col. 4, lines 60-67).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant doesn’t appear to disclose the details claimed in claims 16-20 about the intermediate flow channel/portion formed on the fluid line 705 between conductivity cells 720, 718 shown in Fig. 7, besides what is shown schematically in the drawings, including that the intermediate flow channel is configured to maintain a constant volume of the fluid in the fluid flow between the first and second conductivity flow channels/portions and that the intermediate flow channel has a constant internal dimension.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 8,525,533) in view of Perrot (US 4,351,731) and Gotkis et al. (US 2007/0163712).
Regarding claim 1, Sullivan discloses in Figs. 1 and 6 a conductivity measurement device (comprising conductivity sensor 400), comprising:
a first conductivity measurement flow channel (through sensor 400); and
a controller having a current source connected to the first conductivity measurement flow channel (col. 9, lines 2-14), the controller being configured to apply alternating voltages (inherently because the current is alternating, as disclosed in col. 9, lines 9-14, and “alternating voltages” is understood as being synonymous with “alternating current).
Sullivan lacks: a second conductivity measurement flow channel positioned in the fluid circuit; an intermediate flow channel positioned in the fluid circuit and fluidly linking the first and second conductivity measurement flow channels to each other, the intermediate flow channel being configured to maintain a constant content concentration of a fluid in a fluid flow from the first conductivity measurement flow channel to the second conductivity measurement flow channel; and the controller having a current source connected to the second conductivity measurement flow channel, and the controller applies alternating voltages at frequencies that are different, and each frequency being respective to one of the first and second conductivity measurement flow channels.
With regard to the second conductivity measurement flow channel, Perrot teaches in Fig. 1 a conductivity measurement device (comprising the combination of the two conductivity measurement devices 18, 19 on the supply line of dialysate from sources 16, 5), comprising: a first conductivity measurement flow channel (comprising the flow channel with the first conductivity 18 thereon, and alternatively extending to include the buffer/pan 2 thereon) positioned in a fluid circuit; a second conductivity measurement flow channel (comprising the flow channel with the second conductivity measurement device 19 thereon, and alternatively extending to include the buffer/pan 2 thereon) positioned in the fluid circuit; and an intermediate flow channel (comprising any portion(s) of the flow channel(s) connecting the first and second conductivity measurement devices 18, 19, such as either of the conduits between either of the conductivity measurement devices 18, 19 and the buffer/pan 2, and alternatively including both of said conduits with the buffer/pan 2 thereon) positioned in the fluid circuit and fluidly linking the first and second conductivity measurement flow channels to each other, the intermediate flow channel being configured to maintain a constant content concentration of a fluid in a fluid flow from the first conductivity measurement flow channel to the second conductivity measurement flow channel (because the second conductivity measurement device 19 is for ensuring the content concentration of the fluid hasn’t change from the first conductivity measurement device 18, as disclosed in col. 4, lines 60-67); and a controller having a current source connected to the first and second conductivity measurement flow channels (wherein the controller comprises the inherent controller that receives feedback from the conductivity measurement devices 18, 19 and any adjustments according to the feedbacks, such as with device 18, as disclosed in col. 4, lines 52-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sullivan to incorporate a second conductivity measurement flow channel on which a second conductivity measurement device is located and an intermediate flow channel linking the first and second conductivity measurement flow channels to redundantly ensure the proper content concentration of the fluid for safety, as Perrot teaches (col. 4, lines 60-67).  Alternatively, it would have been obvious to modify Sullivan to additionally include the buffer/pan 2 in between the conductivity measurement devices 18, 19 to provide an intermediate location in which the concentration can be ensured to be accurate and sufficient in volume, as Perrot teaches (col. 4, lines 60-67).
With regard to the controller applying alternating voltages at different frequencies for the different conductivity measurement flow channels, respectively, Gotkis teaches in Figs. 5 and paragraph 43 a controller that applies alternating voltages at frequencies that are different, and each frequency being respective to one of the first and second conductivity sensors 130, 132, to reduce interference.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Sullivan and Perrot to have the controller apply different frequencies respectively to the two measurement flow channels, to reduce interference as Gotkis teaches with similar conductivity sensors (paragraph 43).
Regarding claim 2, Sullivan discloses in Figs. 1 and 5 that the controller is configured to measure a first voltage drop across the first conductivity measurement flow channel (col. 9, lines 18-25).  Sullivan lacks a second conductivity measurement flow channel, as previously discussed, so Sullivan lacks teaching that the controller is configured to measure a second voltage drop across the second conductivity measurement flow channel.  In modifying Sullivan in view of Perrot to have a second conductivity measurement flow channel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to simply duplicate the first conductivity sensor disclosed by Sullivan to form the second conductivity sensor for the second conductivity measurement flow channel taught by Perrot, so it would have been obvious for the controller to measure voltage drop across the second conductivity measurement flow channel. 
Regarding claim 3, Gotkis teaches in Fig. 5 and paragraph 43 that the respective frequency applied to the first conductivity sensor is larger than the second conductivity sensor, wherein either sensor/measurement flow channel could be the first or second sensor/measurement flow channel, as previously discussed, but Gotkis is silent with regard to how much larger the first frequency is to the second frequency (such as the frequency applied to the first conductivity measurement flow channel is between 1.2 and 5 times the frequency applied to the second conductivity measurement flow channel).  However, the applicant has not disclosed the criticality of having the respective frequency applied to the first conductivity measurement flow channel be between 1.2 and 5 times the respective frequency applied to the second conductivity measurement flow channel (per MPEP 2144.05(II)(A)).  Therefore, it would have been obvious to one having ordinary skill in the art to have the frequency applied to the first conductivity measurement flow channel be between 1.2 and 5 times the frequency applied to the second conductivity measurement flow channel in the combination of Sullivan and Gotkis as a design expedience  Furthermore, it would have been obvious to one having ordinary skill in the art to choose said range of greater frequency because Gotkis similarly teaches a greater range (MPEP 2144.05(I)), and to discover the optimum range (MPEP 2144.05(II)), wherein a greater difference in frequency distinguishes the two signals while a smaller difference reduces the requirements/complexity of the system because a narrower band of frequencies is needed to be outputted and processed.
Regarding claim 4, Gotkis teaches in Figs. 3 and 13 and paragraph 58 that the respective frequency applied to the first sensor (analogous to the first conductivity measurement flow channel in the modification of Sullivan in view of Perrot and Gotkis) is selected to prevent interference in measurement of voltage drop with the frequency applied to the second sensor (analogous to the second conductivity measurement flow channel in the modification of Sullivan in view of Perrot and Gotkis).
Regarding claim 7, Sullivan discloses in Figs. 1 and 6 a medicament delivery system (such as the hemodialysis system shown in Fig. 1, like the hemodialysis system disclosed by the applicant), comprising:
a fluid circuit attached to a pump (comprising any of pumps 116, 128) and a controller 142;
the fluid circuit having a conductivity measurement portion (col. 9, lines 9-25); 
the conductivity measuring portion having a pair of electrodes (comprising either one of the upstream pair 410, 414 and either one of the downstream pair 412, 416);
the controller 142 being connected to the pairs of electrodes and configured to generate a current between each pair of the electrodes cyclically (col. 9, lines 9-14).
Sullivan lacks: more than one conductivity measurement portions; an intermediate portion linking adjacent conductivity measurement portions, among the conductivity portions, to each other; the conductivity measurement portions each having a pair of electrodes; the intermediate portion being configured to maintain a constant content concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions; and the controller applies a current between each pair of electrodes cyclically at different times so a current exists between only the pair of electrodes of one of the multiple conductivity measurement portions at a given time.
With regard to the second, adjacent conductivity measurement portion and intermediate portion, Perrot teaches in Fig. 1 a medicament delivery system (comprising the combination of the two conductivity measurement devices 18, 19 on the supply line of dialysate from sources 16, 5), comprising: more than one conductivity measurement portions (with respective conductivity measurement portions 18, 19 thereon, wherein either of the portions could alternatively extend to include the buffer/pan 2 thereon); an intermediate portion (comprising any portion(s) of the flow channel(s) connecting the first and second conductivity measurement devices 18, 19, which could alternatively include the buffer/pan 2 thereon) linking adjacent conductivity measurement portions, among the conductivity portions, to each other; the intermediate portion being configured to maintain a constant content concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions (because the second conductivity measurement device 19 is for ensuring the content concentration of the fluid hasn’t change from the first conductivity measurement device 18, as disclosed in col. 4, lines 60-67); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sullivan to incorporate a second, adjacent conductivity measurement portion on which a second conductivity measurement device is located and an intermediate portion linking the adjacent conductivity measurement portions to redundantly ensure the proper content concentration of the fluid for safety, as Perrot teaches (col. 4, lines 60-67).  In modifying Sullivan to have adjacent conductivity measurement devices/portions as taught by Perrot, it would have been obvious to duplicate the structure of the first conductivity measurement disclosed by Sullivan to form the second conductivity measurement for simplicity, such that each of the conductivity measurement portions has a pair of electrodes as Sullivan discloses with the first conductivity measurement portion.  Alternatively, it would have been obvious to modify Sullivan to additionally include the buffer/pan 2 in between the conductivity measurement devices 18, 19 to provide an intermediate location in which the concentration can be ensured to be accurate and sufficient in volume, as Perrot teaches (col. 4, lines 60-67).
With regard to the controller cyclically applying a current to the pairs of electrodes of respective conductivity measurement portions, Gotkis teaches in Figs. 3, 13, and 18 and paragraph 58 a controller connected to two conductivity sensors 130, 132 and configured to generate a current to each sensor 130, 132 cyclically at different times, so a current exists at only one sensor of the multiple sensors 130, 132 at a given time (paragraphs 58 and 63-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Sullivan and Perrot to have the controller apply a current between each pair of electrodes cyclically at different times, so a current exists between only one pair of electrodes at a given time, to reduce interference as Gotkis teaches with similar conductivity sensors (paragraph 58 and 63-64).
Regarding claim 8, Sullivan discloses in Figs. 1 and 6 that the current is an alternating current (col. 9, lines 9-14).
Regarding claim 9, Gotkis teaches in Figs. 3, 13, and 18 applying current to sensors 130, 132 one at a time (paragraphs 58 and 63-64), but Gotkis is silent with regard to the duration with which the current is applied to each sensor 130, 132.  However, it would have been obvious to one having ordinary skill in the art to have the current be applied to each pair of electrodes in the combination of Sullivan, Perrot, and Gotkis for a fraction of a second as a design expedience.  Furthermore, a fraction of second is long enough for the current to be applied to a pair of electrodes for the conductivity measurement to be taken, but short enough for both pairs of electrodes to execute their measurements reasonably quickly.
Regarding claim 10, Sullivan discloses in Figs. 1 and 6 a medicament delivery system (such as the hemodialysis system shown in Fig. 1, like the hemodialysis system disclosed by the applicant), comprising:
a pump actuator (comprising any of pumps 116, 128) adapted to receive a predefined fluid circuit and a controller 142;
the fluid circuit having a conductivity measurement portion (col. 9, lines 9-25);
the conductivity measurement portion having a pair of electrodes (comprising either one of the upstream pair 410, 414 and either one of the downstream pair 412, 416);
the controller 142 being connectable to the pairs of electrodes and configured to generate a current between each pair cyclically (col. 9, lines 9-14).
Sullivan lacks: more than one conductivity measurement portions; an intermediate portion linking adjacent conductivity measurement portions, among the conductivity measurement portions, to each other; the conductivity measurement portions each having a pair of electrodes; the intermediate portion being configured to maintain a constant concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions; and the controller applies a current between each pair of electrodes cyclically at different times so a current exists between only one pair of electrodes at a given time.
With regard to the second, adjacent conductivity measurement portion and intermediate portion, Perrot teaches in Fig. 1 a medicament delivery system (comprising the combination of the two conductivity measurement devices 18, 19 on the supply line of dialysate from sources 16, 5), comprising: more than one conductivity measurement portions (with respective conductivity measurement portions 18, 19 thereon, wherein either of the portions could alternatively extend to include the buffer/pan 2 thereon); an intermediate portion (comprising any portion(s) of the flow channel(s) connecting the first and second conductivity measurement devices 18, 19, which could alternatively include the buffer/pan 2 thereon) linking adjacent conductivity measurement portions, among the conductivity portions, to each other; the intermediate portion being configured to maintain a constant content concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions (because the second conductivity measurement device 19 is for ensuring the content concentration of the fluid hasn’t change from the first conductivity measurement device 18, as disclosed in col. 4, lines 60-67); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sullivan to incorporate a second, adjacent conductivity measurement portion on which a second conductivity measurement device is located and an intermediate portion linking the adjacent conductivity measurement portions to redundantly ensure the proper content concentration of the fluid for safety, as Perrot teaches (col. 4, lines 60-67).  In modifying Sullivan to have adjacent conductivity measurement devices/portions as taught by Perrot, it would have been obvious to duplicate the structure of the first conductivity measurement disclosed by Sullivan to form the second conductivity measurement for simplicity, such that each of the conductivity measurement portions has a pair of electrodes as Sullivan discloses with the first conductivity measurement portion.  Alternatively, it would have been obvious to modify Sullivan to additionally include the buffer/pan 2 in between the conductivity measurement devices 18, 19 to provide an intermediate location in which the concentration can be ensured to be accurate and sufficient in volume, as Perrot teaches (col. 4, lines 60-67).
With regard to the controller cyclically applying a current to the pairs of electrodes of respective conductivity measurement portions, Gotkis teaches in Figs. 3, 13, and 18 and paragraph 58 a controller connected to two conductivity sensors 130, 132 and configured to generate a current to each sensor 130, 132 cyclically at different times, so a current exists at only one sensor of the multiple sensors 130, 132 at a given time (paragraphs 58 and 63-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Sullivan and Perrot to have the controller apply a current between each pair of electrodes cyclically at different times, so a current exists between only one pair of electrodes at a given time, to reduce interference as Gotkis teaches with similar conductivity sensors (paragraph 58 and 63-64).
Regarding claim 11, Sullivan discloses in Figs. 1 and 6 that the current is an alternating current (col. 9, lines 9-14).
Regarding claim 12, Gotkis teaches in Figs. 3, 13, and 18 applying current to sensors 130, 132 one at a time (paragraphs 58 and 63-64), but Gotkis is silent with regard to the duration with which the current is applied to each sensor 130, 132.  However, it would have been obvious to one having ordinary skill in the art to have the current be applied to each pair of electrodes in the combination of Sullivan, Perrot, and Gotkis for a fraction of a second as a design expedience.  Furthermore, a fraction of a second is long enough for the current to be applied to a pair of electrodes for conductivity measurements to be taken, but short enough for both pairs of electrodes to execute their measurements reasonably quickly.
Regarding claim 13, Perrot teaches in Fig. 1 that the first conductivity measurement flow channel has a first orientation that provides a fluid pathway for a fluid to flow in a first direction, and the second conductivity measurement flow channel has a second orientation that provides a fluid pathway for said fluid that has passed through the first conductivity measurement flowPOTOMAC LAW GROUP, PLLCGSDApplication No.: 16/712,385Docket No.: 1453-0093UfS02Page 5 of 18 channel to flow in a second direction, while flowing through the second conductivity measurement flow channel.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second directions in the modification of Sullivan in view of Perrot and Gotkis be any directions, including different directions, because the dialysate line(s) 122, 126 is/are obviously flexible (as suggested by its bends in Fig. 1 of Sullivan and the dialysate pumps 128 thereon) and the two conductivity sensors would be positioned on two different sections of the dialysate line(s).  
Regarding claim 14, Sullivan discloses in Fig. 2 that the first conductivity measurement flow channel includes a first electrode 210 and a second electrode 212, the alternating voltage is applied to one of the first electrode 410 and the second electrode 412, and the first voltage drop is measured from the second electrode to the first electrode (col. 5, lines 20-27).  
Regarding claim 15, in modifying Sullivan in view of Perrot by duplicating the conductivity sensor disclosed by Sullivan in Fig. 2 to have two conductivity sensors in series, as Perrot teaches, Sullivan teaches in Fig. 2 that the second conductivity measurement flow channel includes a third electrode 210 and a fourth electrode 212, the alternating voltage is applied to one of the third electrode 210 and the fourth electrode 212, the second voltage drop is measured from the fourth electrode 212 to the third electrode 210 (col. 5, lines 20-27).
Regarding claims 16, Perrot teaches in Fig. 1 that the intermediate flow channel is further configured to maintain a constant volume of the fluid in the fluid flow from the first conductivity measurement flow channel to the second conductivity measurement flow channel (because the volume in the buffer/pan 2 in the intermediate flow channel is intended to have its volume maintained by accordingly operating the downstream pump, as disclosed in col. 5, lines 3-20).  
Regarding claim 17, Perrot teaches in Fig. 1 that the intermediate flow channel (comprising either of the conduits between the conductive measurement devices 18, 19 and the buffer/pan 2) is a hollow tube having a constant internal dimension (as one having ordinary skill in the art would recognize from the drawings).  
Regarding claim 18, Perrot teaches in Fig. 1 that the intermediate portion is further configured to maintain a constant volume of the fluid in the fluid flow from the one of the adjacent conductivity measuring portions to the other of the adjacent conductivity measuring portions (because the volume in the buffer/pan 2 in the intermediate flow channel is intended to have its volume maintained by accordingly operating the downstream pump, as disclosed in col. 5, lines 3-20).  
Regarding claim 19, Perrot teaches in Fig. 1 that the intermediate portion (comprising either of the conduits between the conductive measurement devices 18, 19 and the buffer/pan 2) is a hollow tube having a constant internal dimension (as one having ordinary skill in the art would recognize from the drawings).  
Regarding claim 20, Perrot teaches in Fig. 1 that the intermediate portion is further configured to maintain a constant volume of the fluid in the fluid flow from the one of the adjacent conductivity measuring portions to another of the adjacent conductivity measuring portions (because the volume in the buffer/pan 2 in the intermediate flow channel is intended to have its volume maintained by accordingly operating the downstream pump, as disclosed in col. 5, lines 3-20).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Perrot and Gotkis as applied to claim 1 above, and further in view of Zare et al. (US 5,223,114).
Regarding claim 5, Gotkis teaches in paragraph 43 that the frequency applied to the first conductivity sensor (analogous to the first conductivity measurement flow channel in the modification of Sullivan in view of Perrot and Gotkis) is greater than the frequency applied to the second conductivity sensor (analogous to the second conductivity measurement flow channel in the modification of Sullivan in view of Perrot and Gotkis), and Sullivan discloses in Figs. 1 and 6 that the controller 142 is configured to measure voltage drops across respective channels of the first and second conductivity measurement flow channels.  
Sullivan, Perrot, and Gotkis lack teaching that the controller is configured to demodulate the voltage drops by low-pass filtering the voltage drops.
Zare teaches in Fig. 6 a controller (comprising the circuitry shown in Fig. 6) comprising a low-pass filter to demodulate the voltage drops of a conductivity sensor (col. 8, lines 21-39 and col. 11, lines 61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the combination of Sullivan, Perrot, and Gotkis to have the controller comprise a low-pass filter to demodulate/filter the voltage drops of the conductivity measurement flow channels to reduce noise, as Zare teaches (col. 8, lines 21-39 and col. 11, lines 51-61).
Regarding claim 6, Zare teaches a cutoff frequency of a filter used by the controller for the low-pass filtering (wherein the filter comprises the low-pass filter disclosed in col. 8, lines 21-39 and col. 11, lines 51-61), but is silent with regard to the exact cutoff frequency or it’s relation to the frequency applied to the second sensor/conductivity measurement flow channel (such as the cutoff frequency being at least the respective frequency applied to the second conductivity measurement flow channel).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the cutoff frequency of the low-pass filter in the combination of Sullivan, Perrot, Gotkis, and Zare to be at least the respective frequency applied to the second conductivity measurement flow channel, as a design expedience and because a cutoff frequency larger than both the frequencies applied to the two conductivity measurement flow channels allows for the signals from the conductivity measurement flow channels to be processed for data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753